Exhibits 10.01

FIRST AMENDMENT TO THE

TRANSACTION AGREEMENT

between

El Paso Electric Company

and

Southwestern Public Service Company

This First Amendment (“Amendment”) to the Transaction Agreement is entered into
and is effective as of this 29th day of January 2008, by and between El Paso
Electric Company (“Buyer”) and Southwestern Public Service Company (“Seller”)
(Buyer and Seller each referred to as a Party and collectively as the
“Parties”). This Amendment modifies the Transaction Agreement (“Agreement”)
dated July 7, 2004 between the Parties.

Through this Amendment, the Parties agree that Section 3 of the Agreement shall
be replaced in its entirety with the following:

Section 3—Term of the Transaction Agreement

The term of this Transaction Agreement shall commence with the hour ending
(“HE”) 0100 Mountain Standard Time (“MST”), January 1, 2006, and continue
through HE 2400 MST, September 30, 2009.

In all other respects, the Agreement remains unchanged. The signatories hereto
represent that they have been appropriately authorized to enter this Amendment
on behalf of the Party for whom they sign.

 

EL PASO ELECTRIC COMPANY By:   /s/ ERSHEL C. REDD JR. Printed Name:   Ershel C.
Redd Jr. Title:   President and CEO

 

SOUTHWESTERN PUBLIC SERVICE

COMPANY

By:   /s/ DAVID L. EVES Printed Name:   David L. Eves Title:   President and CEO